Title: From George Washington to Brigadier General Anthony Wayne, 27 December 1777
From: Washington, George
To: Wayne, Anthony



Dear sir
Head Quarters [Valley Forge] 27th Decr 1777

I receiv’d your favor of Yesterday, & immediately sent one of my Aids to represent the Subject of it to the Commissary of Forage & Quartermaster Genl as far as it related to them—they declare that nothing of the Kind has happen’d within their knowledge, but say, they cannot be answerable for the conduct of many of their Deputies as they are not to be depended on, & it is out of their power to put better in their place—however, that they will have the matter inquir’d into, & correct any abuses ⟨as⟩ far as they can—the want of money for some time past has been an unavoidable Evill, which I hope will soon be remedied Mr Palfrey being orderd to Camp.
General Orders respecting the Camp Regulations you mention have been for the most part Issued—& as soon as the State of our Cloathing will permit I think the Mode of Foraging you mention to be highly desireable.
I wish you not to leave Camp or its Vicinity, untill the Hutts are compleated & some Regulation takes place—I have prevented General Woodford’s waiting on Congress, & advised that he & every officer who thinks himself injur’d by his pretensions, will State his Case in writing & transmit it to Congress, by which means, the advantages frequently resulting from personal interviews & applications will be entirely obviated, & a fair opportunity given to each to have his rank establish’d

according to the real merit of his Claim. I am Dear sir your mo. Obed. servt

Go: Washington


P.s. After Sealing this I have broke it, to mention to you that I think it best that the State of the pretensions of each should be sent to me in order that I ⟨may t⟩ransmit them together to Congress & as I have no ⟨curi⟩osity to see the Contents this may come Seal’d. Y⟨rs⟩ &C.

